Title: James Madison’s Notes on Jefferson’s Letter to George Hammond, [ca. 16 May 1792]
From: Madison, James
To: Jefferson, Thomas


          
            [ca. 16 May 1792]
          
          
            
              p. 1. (a)
              Was the evidence of none produced?
            
            
              p. 1. (b)
              What meant by “its different administrations”—and whatever its meaning is it a circumstance sufficiently marked to enforce the appeal?
            
            
              p. 2. (a)
              Is not “foreign” likely to be criticized as not applicable in its ordinary and strongest sense. Distant Country—unknown judges or some equivalent epithet might be free from the objection if a real one.
            
            
              + p. 3. (a)
              Might not a more apt word be substituted for perpetual chains which is not literally just—nor congruous with the idea of becoming murderers &c.
            
            
              + p. 5. (a)
              Wd. it be superfluous to guard the universality of these terms so as to correspond with “the apud hostes inventas” and “apud nos reperta” of Bynk. In their unqualified sense they extend to hostile property found with neutral nations.—Quer. also whether a State of war, as now understood, permits the seizure of property in the broad sense of Bynkershook. If there be ground for this doubt, some such words as “in its rigor” might be thrown in.
            
            
              + p. 5. (b)
              Will not this be called drawing up the curtain just dropped on the tragedy of the war? The expression might, if requisite, receive a less harsh form without weakening the inference.
            
            
              + p. 7. (a)
              May not the word “idle” give offence, as Hammond has rejected or disregarded the difference stated.
            
            
              + p. 9. (b)
              Mr. T. Pitt and Mr. Wilberforce seem to have very obscure ideas of the powers of Congs. and the obligation taken on them by the word recommend. Lord Hawkes seems not to understand the difference between recommending, and the constitutional power of making requisitions.
            
            
            
              
              May not these proofs be repelled, if Mr. H. chooses, by alledging want of accuracy and authenticity in the publication—and wd. it be amiss to admit both sub modo—without relinquishing the sufficiency of the general scope and complexion of the debate which could not well be mistaken.
            
            
              
              x
            
            
              + p. 17. (a)
              Is this consistent with the journals and reports of the Comissrs., which shew that they opposed and that the British negociators urged the admission of the people in question, to citizenship in this Country.
            
            
              p. 15. (b)
              Why invert the geographical order of the States—if in compliance with Mr. H. a little explanatory amendment is suggested in loco.
            
            
              x p. 15. (a)
              Is it so clear, as to need no proof or remark, that confiscation is compleat by the Law, without the subsequent process for carrying the law into effect? Perhaps Mr. H.’s Memorial may admit what is assumed and In that case the quere is superseded.
            
            
              + p. 28. (a)
              Are not these acts of Jany. that is prior to Apl. 11. 1783 thrown out of the question by the distinction with which the review sets out.
            
            
              + p. 28. (b)
              “will excuse my answering”—Is this phrase correct. Sd. it not be excuse my not answering or excuse me from answering?
            
            
              p. 30. (a)
              See x p. 15 (a)
            
            
              p. 31. (a)
              See p. 17 (a).
            
            
              + p. 31. (b)
              Quer. whether so much here and on p. 32. as animadverts on the Refugees &c. be necessary. And if not whether it be expedient.
            
            
              + p. 36. (a)
              May not this be viewed as unnecessarily pointed!
            
            
              + p. 36. (b)
              From accts. given of the Furr trade it is doubtful whether so great a proportion of it ever passed thro’ the present U.S. as to place it among the most valuable branches of their commerce.”
            
            
              + p. 37. (a)
              Is it clear that a nation can rightly make general war in the first instance, for a breach of any treaty—or even a Treaty of peace?
            
            
            
              + p. 41. (a)
               Quer. whether so dishonorable an object can be prudently inferred from regulations which ostensibly were not at all, and perhaps really very little considered in that relation.
            
            
              + p. 42. (a)
              As the laws of all the States as well as of G.B. subject the body to restraint for debt, wd. it not be as well to omit this general denunciation of the practice as agst. reason?
            
            
              + p. 42. (b)
              Is not this pre-eminence to the civil law liable to mis construction?
            
            
              + p. 44. (a)
              The unwillingness to infringe the Treaty, seems here to be stated as the chief, if not sole motive agst. paper money.
            
            
              + p. 44. (b)
              Is not the value of paper emissions too strongly expressed. The depreciation was considerable in all and great in some [cases?]. It is also a tender in N. Jersey yet in certain (Quer.) unless superseded by the Constitution.
            
            
              + p. 58. (a)
              See p. 31. (b) As it is admitted that modifications in the recovery of the debts existed in some States, is not the position too broad that our Courts have been as open as theirs?
            
            
              p. 62. (a)
              Quer. whether this reasoning is applicable to the case of positive and express stipulations between two Countries. In ordinary cases the individual foreigner claims under the law and the tribunals for expounding it, and his sovereign can not interfere unless for palpable and culpable wrong. In the former case, an innocent error of the Judge which might defeat the stipulation, might be ground of complaint and satisfaction.
            
            
              – p. 63. (a)
              To this it may be said, that the law being known, justice could not claim interest, and of course no national complaint wd. be warranted.
            
            
              – p. 65. (a)
              Does not this suppose that if America had been conquered, not only forfietures wd. have taken place, but without payt. of the debts of the traitors, a thing not presumable.
            
            
              – p. 66. (a)
              Will not the forced exile of some form an exception here? It wd. seem also that the departure of an alien creditor in all cases results of necessity on the event of a war, yet it is not the Modern practice to abate interest during war.
            
          
         